I concur in Judge SMITH's opinion, however, I desire to say further: There is no ambiguity in the deeds and they are the same except as to the purchase price and the timber conveyed. Taking one of them, here is what they mean, Batson addressing Williams: "I would like to purchase from you the timber on that 620 acres of swamp land of yours; how much will you take for it?" Williams: "$15,000.00, and you pay the taxes; how long do you want in which to cut and remove the timber?" Batson: "I hope to do it within ten years, but might not be able to do so." Williams: "Well, the principle value of the land is its timber, and for pasturage, hunting, and fishing; if you will pay me $15,000.00, and continue to pay the taxes — pasturage, fishing, and hunting rights to remain in me — I will make you a deed giving you all the time you want, provided, when you wind up your operations on the place, you make me a quitclaim deed releasing any further rights." To hold otherwise would overrule Nichols v. Day, 128 Miss. 756, 91 So. 451.